DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Claim Status
Claims 41-50, 61-68 are currently presenting for examination.

This action has been made NON-FINAL.

Response to Arguments
Applicant's arguments filed on 05/16/2022 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 42, 64 are objected to because of the following reasons:
For claim 42, the phrase “to cause the apparatus to” is recommended to be amended to “to cause the at least one processor to” since it’s unclear which hardware component of the apparatus actually perform the functional steps. Possible indefinite issues.
For claim 64, the phrase “The non-transitory computer-readable medium of claim 63, causing the apparatus to” is unclear.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 41 states “in response to the determining: signal from the radio link control entity to a control sublayer that the number of retransmissions based on the at least one duplicate packet data convergence protocol protocol data unit that reached the threshold number of retransmissions, wherein the control sublayer comprises a radio resource control sublayer; and based on at least on the threshold number of retransmissions being reached, prevent a trigger of a radio link failure at the control sublayer.”
Claim 46 states “in response to the determining: signaling from the radio link control entity to a control sublayer that the number of retransmissions based on a duplicate packet data convergence protocol protocol data unit that reached the threshold number of retransmissions, wherein the control sublayer comprises a radio resource control sublayer; and based at least on the threshold number of retransmissions being reached, prevent a trigger of at least one of a radio link failure at the control sublayer.”
Claim 63 states “in response to the determining: signal from the radio link control entity to a control sublayer that the number of retransmissions based on the duplicate packet data convergence protocol protocol data unit that reached the threshold number of retransmissions, wherein the control sublayer comprises a radio resource control sublayer; and based at least on the threshold number of retransmissions being reached, prevent a trigger of at least one of a radio link failure at the control sublayer.”
However the specification only mentions, for example:
“signaling to a control sublayer an indication of each packet data convergence protocol data unit that is a duplicate packet data convergence protocol data unit; and based on the indication, preventing a trigger of a radio link failure when a number of retransmissions based on the duplicate packet data convergence protocol data units reaches a threshold number of retransmissions.” (paragraph 10)
 “Further, a method comprising the method of the previous paragraph, wherein the control sublayer comprises one of a radio link control sublayer and a radio resource control sublayer, and wherein the indication is signaled per packet data convergence protocol data unit or per radio bearer… A further exemplary embodiment is the method of this paragraph and/or the previous paragraph, wherein the indication of the duplicate packet data convergence protocol data unit is received by the one of the radio link control sublayer and the radio resource control layer from the packet data convergence protocol sublayer via a Primitive between the radio link control sublayer and the packet data convergence protocol sublayer.” (paragraph 11)
Simply put, the specification only describes: signal from a packet data convergence protocol sublayer to a control sublayer (which comprises one of a radio link control sublayer and a radio resource control sublayer) an indication of each packet data convergence protocol data unit that is a duplicate packet data convergence protocol data unit; and based on the indication, preventing a trigger of a radio link failure when a number of retransmissions based on the duplicate packet data convergence protocol data units reaches a threshold number of retransmissions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-50, 61-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention are:
“in response to the determining: signal from the radio link control entity to a control sublayer that the number of retransmissions based on the at least one duplicate packet data convergence protocol protocol data unit that reached the threshold number of retransmissions, wherein the control sublayer comprises a radio resource control sublayer; and based on at least on the threshold number of retransmissions being reached, prevent a trigger of a radio link failure at the control sublayer.” (claim 41)
“in response to the determining: signaling from the radio link control entity to a control sublayer that the number of retransmissions based on a duplicate packet data convergence protocol protocol data unit that reached the threshold number of retransmissions, wherein the control sublayer comprises a radio resource control sublayer; and based at least on the threshold number of retransmissions being reached, prevent a trigger of at least one of a radio link failure at the control sublayer.” (claim 46)
“in response to the determining: signal from the radio link control entity to a control sublayer that the number of retransmissions based on the duplicate packet data convergence protocol protocol data unit that reached the threshold number of retransmissions, wherein the control sublayer comprises a radio resource control sublayer; and based at least on the threshold number of retransmissions being reached, prevent a trigger of at least one of a radio link failure at the control sublayer.” (claim 63)
The specification only mentions, for example:
“signaling to a control sublayer an indication of each packet data convergence protocol data unit that is a duplicate packet data convergence protocol data unit; and based on the indication, preventing a trigger of a radio link failure when a number of retransmissions based on the duplicate packet data convergence protocol data units reaches a threshold number of retransmissions.” (paragraph 10)
 “Further, a method comprising the method of the previous paragraph, wherein the control sublayer comprises one of a radio link control sublayer and a radio resource control sublayer, and wherein the indication is signaled per packet data convergence protocol data unit or per radio bearer… A further exemplary embodiment is the method of this paragraph and/or the previous paragraph, wherein the indication of the duplicate packet data convergence protocol data unit is received by the one of the radio link control sublayer and the radio resource control layer from the packet data convergence protocol sublayer via a Primitive between the radio link control sublayer and the packet data convergence protocol sublayer.” (paragraph 11)
Simply put, the specification only describes: signal from a packet data convergence protocol sublayer to a control sublayer (which comprises one of a radio link control sublayer and a radio resource control sublayer) an indication of each packet data convergence protocol data unit that is a duplicate packet data convergence protocol data unit; and based on the indication, preventing a trigger of a radio link failure when a number of retransmissions based on the duplicate packet data convergence protocol data units reaches a threshold number of retransmissions.
Since the specification clearly does not describe the claimed subject matter, the specification fails to teach how to make and use the claimed invention without undue experimentation and/or the scope of any enablement provided to one skilled in the art by the specification is not commensurate with the scope of protection sought by the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 66-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 66-67 are indefinite because there are insufficient antecedent basis for the following limitations: “the radio link control sublayer” (claims 66, 67)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 41, 43-46, 48-50, 61-63, 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Kilinc, US 2020/0007281 in view of Ai, CN 102104892.

For claim 41. Kilinc teaches: An apparatus comprising: 
at least one processor; and at least one memory including computer program code, where the at least one memory and the computer program code are configured, with the at least one processor, (Kilinc, fig 5, paragraph 90-95) to cause the at least one processor to at least: 
configure a packet data convergence protocol sublayer to duplicate a protocol data unit such that at least one duplicate packet data convergence protocol protocol data unit is sent via two or more different radio link control entities using at least one of different transmission paths or different logical channels; (Kilinc, fig 2, paragraph 45-65, “According to embodiments of the disclosure, the PDCP entity 50 may be configured to provide duplication of packets for transmission over multiple carriers, in order to increase the reliability of transmissions… Thus, the PDCP entity 50 receives a PDCP SDU (called PDCP SDU1 in the illustration), and encapsulates PDCP SDU1 into PDCP PDUs (called PDCP PDU1) which are duplicates of each other… the term “duplicate” should be understood to mean, and would be understood by the skilled person to mean, that a data packet is substantially duplicated. For example, a data packet and its duplicate may comprise identical data (i.e. payload), but different control information (e.g. header)… PDCP PDU1 and its duplicate are passed from the PDCP entity PDCP entity 50, respectively, to a first entity 52 and a second entity 54 in the RLC layer (hereinafter, first RLC entity 52 and second RLC entity 54), which is a lower layer than the PDCP layer in the protocol stack. Thus one PDU is passed to the first RLC entity 52, and the other is passed to the second RLC entity 54… Thus, according to embodiments of the disclosure, each RLC entity 52, 54 transfers its respective PDCP PDU (which may be repackaged or encapsulated with additional data) to an entity 56 in the MAC layer (hereinafter the MAC entity 56), which is a lower layer than the RLC layer in the protocol stack. The data may be passed to the MAC entity 56 as respective RLC PDUs (which may not be duplicates of each other owing to being packaged with different data) via respective logical channels. Thus the first RLC entity 52 passes a first RLC PDU to the MAC entity 56 via a first logical channel, while the second RLC entity 54 passes a second RLC PDU to the MAC entity 56 via a second logical channel. It should be noted that in general each RLC entity may handle data for multiple different logical channels… According to embodiments of the disclosure, in order to achieve the reliability gains anticipated by duplication of PDCP data, it is required that data associated with the first logical channel (i.e. that from the first RLC entity 52) is transmitted over a different radio carrier than data associated with the second logical channel (i.e. that from the second RLC entity 54).”)
Kilinc doesn’t teach: determine that number of retransmissions based on the at least one duplicate packet data convergence protocol protocol data unit has reached a threshold number of retransmissions at a radio link control entity; in response to the determining: signal from the radio link control entity to a control sublayer that the number of retransmissions based on the at least one duplicate packet data convergence protocol protocol data unit that reached the threshold number of retransmissions, wherein the control sublayer comprises a radio resource control sublayer; and based on at least on the threshold number of retransmissions being reached, prevent a trigger of a radio link failure at the control sublayer. 
Ai from the same or similar fields of endeavor teaches: determine that number of retransmissions based on the at least one duplicate packet data convergence protocol protocol data unit has reached a threshold number of retransmissions at a radio link control entity; in response to the determining: signal from the radio link control entity to a control sublayer that the number of retransmissions based on the at least one duplicate packet data convergence protocol protocol data unit that reached the threshold number of retransmissions, wherein the control sublayer comprises a radio resource control sublayer; and based on at least on the threshold number of retransmissions being reached, prevent a trigger of a radio link failure at the control sublayer. (Ai, translation, paragraph 92-97, “Step 501, the number of RLC PDU retransmissions in the RLC entity in the confirmation mode reaches the maximum number of retransmissions; Step 502, the RLC layer notifies the RRC layer that the RLC reaches the maximum number of retransmissions, and reports the logical channel ID corresponding to the event at the same time; Step 503, the RRC layer starts the RLF detection timer; Step 504, before the RLF detection timer times out, if the number of retransmissions of the RLC PDUs in other RLC entities reaches the maximum number of retransmissions, step 505 is performed, otherwise, the process ends; Step 505, the RLC notifies the RRC layer that the number of retransmissions of the RLC PDUs in the other RLC entities reaches the maximum number of retransmissions, and simultaneously reports the logical channel IDs corresponding to the other RLC entities in the event; Step 506, the RRC layer stops the RLF detection timer and starts the RLF processing flow.”; “otherwise, the process ends” means RRC layer not trigger RLF processing; RLC PDUs are clearly duplicates RLC PDUs for two reasons, one is a retransmitted RLC PDU is itself a duplicate RLC PDU, another is that the phrase “the RLC PDUs in the other RLC entities” indicates that the same RLC PDUs are transmitted via multiple RLC entities; RLC PDU clearly includes PDCP PDU as already discussed by Kilinc)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ai into Kilinc, since Kilinc suggests a technique for communicating RLC PDUs (each of which include a PDCP PDU), and Ai suggests the beneficial way of determining whether or not to trigger an RLF process based on the number of retransmissions of the RLC PDUs in one or more RLC entities reaches the maximum number of retransmissions to more accurately detect radio link failure (Ai, paragraph 15) in the analogous art of communication.

For claim 43. Kilinc and Ai disclose all the limitations of claim 41, and Kilinc further teaches: wherein the different transmission paths comprise at least one of a carrier aggregation or multi-connectivity. (Kilinc, fig 2, paragraph 45-65, “According to embodiments of the disclosure, the PDCP entity 50 may be configured to provide duplication of packets for transmission over multiple carriers, in order to increase the reliability of transmissions… Thus, the PDCP entity 50 receives a PDCP SDU (called PDCP SDU1 in the illustration), and encapsulates PDCP SDU1 into PDCP PDUs (called PDCP PDU1) which are duplicates of each other… the term “duplicate” should be understood to mean, and would be understood by the skilled person to mean, that a data packet is substantially duplicated. For example, a data packet and its duplicate may comprise identical data (i.e. payload), but different control information (e.g. header)… PDCP PDU1 and its duplicate are passed from the PDCP entity PDCP entity 50, respectively, to a first entity 52 and a second entity 54 in the RLC layer (hereinafter, first RLC entity 52 and second RLC entity 54), which is a lower layer than the PDCP layer in the protocol stack. Thus one PDU is passed to the first RLC entity 52, and the other is passed to the second RLC entity 54… Thus, according to embodiments of the disclosure, each RLC entity 52, 54 transfers its respective PDCP PDU (which may be repackaged or encapsulated with additional data) to an entity 56 in the MAC layer (hereinafter the MAC entity 56), which is a lower layer than the RLC layer in the protocol stack. The data may be passed to the MAC entity 56 as respective RLC PDUs (which may not be duplicates of each other owing to being packaged with different data) via respective logical channels. Thus the first RLC entity 52 passes a first RLC PDU to the MAC entity 56 via a first logical channel, while the second RLC entity 54 passes a second RLC PDU to the MAC entity 56 via a second logical channel. It should be noted that in general each RLC entity may handle data for multiple different logical channels… According to embodiments of the disclosure, in order to achieve the reliability gains anticipated by duplication of PDCP data, it is required that data associated with the first logical channel (i.e. that from the first RLC entity 52) is transmitted over a different radio carrier than data associated with the second logical channel (i.e. that from the second RLC entity 54)… Thus, in the illustrated embodiment, data packets containing the duplicated data are passed to the MAC entity 56. The MAC layer is responsible for carrier aggregation, and particularly the scheduling of data for transmission over multiple aggregated carriers.”)

For claim 44. Kilinc and Ai disclose all the limitations of claim 41, and Kilinc further teaches: wherein the apparatus comprises a mobile device, (Kilinc, fig 5, paragraph 35, 90-95) and wherein a packet data convergence protocol sublayer and a radio link control sublayer are used for uplink transmissions by the mobile device. (Kilinc, fig 2, paragraph 45-65, “FIG. 2 illustrates a protocol stack by which the wireless terminal 16 is operable to communicate with the network 10 (and particularly the radio access nodes 12, 14)… According to embodiments of the disclosure, the PDCP entity 50 may be configured to provide duplication of packets for transmission over multiple carriers, in order to increase the reliability of transmissions… Thus, the PDCP entity 50 receives a PDCP SDU (called PDCP SDU1 in the illustration), and encapsulates PDCP SDU1 into PDCP PDUs (called PDCP PDU1) which are duplicates of each other… the term “duplicate” should be understood to mean, and would be understood by the skilled person to mean, that a data packet is substantially duplicated. For example, a data packet and its duplicate may comprise identical data (i.e. payload), but different control information (e.g. header)… PDCP PDU1 and its duplicate are passed from the PDCP entity PDCP entity 50, respectively, to a first entity 52 and a second entity 54 in the RLC layer (hereinafter, first RLC entity 52 and second RLC entity 54), which is a lower layer than the PDCP layer in the protocol stack. Thus one PDU is passed to the first RLC entity 52, and the other is passed to the second RLC entity 54… Thus, according to embodiments of the disclosure, each RLC entity 52, 54 transfers its respective PDCP PDU (which may be repackaged or encapsulated with additional data) to an entity 56 in the MAC layer (hereinafter the MAC entity 56), which is a lower layer than the RLC layer in the protocol stack. The data may be passed to the MAC entity 56 as respective RLC PDUs (which may not be duplicates of each other owing to being packaged with different data) via respective logical channels. Thus the first RLC entity 52 passes a first RLC PDU to the MAC entity 56 via a first logical channel, while the second RLC entity 54 passes a second RLC PDU to the MAC entity 56 via a second logical channel. It should be noted that in general each RLC entity may handle data for multiple different logical channels… According to embodiments of the disclosure, in order to achieve the reliability gains anticipated by duplication of PDCP data, it is required that data associated with the first logical channel (i.e. that from the first RLC entity 52) is transmitted over a different radio carrier than data associated with the second logical channel (i.e. that from the second RLC entity 54).”; also see paragraph 43-44, “In one particular embodiment of the disclosure, the wireless terminal 16 aggregates a plurality of carriers for communication with a single radio access node, e.g. the radio access node 12. The carriers may be used for the transmission of uplink signals, downlink signals, or both uplink and downlink signals.”)

For claim 45. Kilinc and Ai disclose all the limitations of claim 41, however Kilinc doesn’t teach: wherein the threshold number of retransmissions is based on a maximum number of retransmissions determined by the apparatus, and wherein the number of retransmissions are performed by a radio link control sublayer. 
Ai from the same or similar fields of endeavor teaches: wherein the threshold number of retransmissions is based on a maximum number of retransmissions determined by the apparatus, and wherein the number of retransmissions are performed by a radio link control sublayer. (Ai, translation, paragraph 92-97, “Step 501, the number of RLC PDU retransmissions in the RLC entity in the confirmation mode reaches the maximum number of retransmissions; Step 502, the RLC layer notifies the RRC layer that the RLC reaches the maximum number of retransmissions, and reports the logical channel ID corresponding to the event at the same time; Step 503, the RRC layer starts the RLF detection timer; Step 504, before the RLF detection timer times out, if the number of retransmissions of the RLC PDUs in other RLC entities reaches the maximum number of retransmissions, step 505 is performed, otherwise, the process ends; Step 505, the RLC notifies the RRC layer that the number of retransmissions of the RLC PDUs in the other RLC entities reaches the maximum number of retransmissions, and simultaneously reports the logical channel IDs corresponding to the other RLC entities in the event; Step 506, the RRC layer stops the RLF detection timer and starts the RLF processing flow.”; implicit that the maximum number of retransmissions is determined by the apparatus since without determining the maximum number of retransmissions, the apparatus cannot know that the number of RLC PDU retransmissions in the RLC entity reaches the maximum number of retransmissions; also see paragraph 11, “If the radio channel quality of the CC is not ideal, it may cause the RLC PDU to fail to retransmit multiple times and reach the maximum number of RLC retransmissions set by the system.”; alternatively, also see paragraph 69, “the RLC PDU retransmission times in the RLC entity in the confirmation mode reaches the maximum retransmission times set by the system”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ai into Kilinc, since Kilinc suggests a technique for communicating RLC PDUs (each of which include a PDCP PDU), and Ai suggests the beneficial way of determining a maximum number of retransmissions and determining whether or not to trigger an RLF process based on the number of retransmissions of the RLC PDUs in one or more RLC entities reaches the maximum number of retransmissions to more accurately detect radio link failure (Ai, paragraph 15) in the analogous art of communication.

For claim 46. Kilinc teaches: A method comprising: 
configuring a packet data convergence protocol sublayer to duplicate a protocol data unit such that at least one packet data convergence protocol protocol data unit is sent via two or more different radio link control entities using at least one of different transmission paths or different logical channels; (Kilinc, fig 2, paragraph 45-65, “According to embodiments of the disclosure, the PDCP entity 50 may be configured to provide duplication of packets for transmission over multiple carriers, in order to increase the reliability of transmissions… Thus, the PDCP entity 50 receives a PDCP SDU (called PDCP SDU1 in the illustration), and encapsulates PDCP SDU1 into PDCP PDUs (called PDCP PDU1) which are duplicates of each other… the term “duplicate” should be understood to mean, and would be understood by the skilled person to mean, that a data packet is substantially duplicated. For example, a data packet and its duplicate may comprise identical data (i.e. payload), but different control information (e.g. header)… PDCP PDU1 and its duplicate are passed from the PDCP entity PDCP entity 50, respectively, to a first entity 52 and a second entity 54 in the RLC layer (hereinafter, first RLC entity 52 and second RLC entity 54), which is a lower layer than the PDCP layer in the protocol stack. Thus one PDU is passed to the first RLC entity 52, and the other is passed to the second RLC entity 54… Thus, according to embodiments of the disclosure, each RLC entity 52, 54 transfers its respective PDCP PDU (which may be repackaged or encapsulated with additional data) to an entity 56 in the MAC layer (hereinafter the MAC entity 56), which is a lower layer than the RLC layer in the protocol stack. The data may be passed to the MAC entity 56 as respective RLC PDUs (which may not be duplicates of each other owing to being packaged with different data) via respective logical channels. Thus the first RLC entity 52 passes a first RLC PDU to the MAC entity 56 via a first logical channel, while the second RLC entity 54 passes a second RLC PDU to the MAC entity 56 via a second logical channel. It should be noted that in general each RLC entity may handle data for multiple different logical channels… According to embodiments of the disclosure, in order to achieve the reliability gains anticipated by duplication of PDCP data, it is required that data associated with the first logical channel (i.e. that from the first RLC entity 52) is transmitted over a different radio carrier than data associated with the second logical channel (i.e. that from the second RLC entity 54).”)
Kilinc doesn’t teach: determining that number of retransmissions based on a duplicate packet data convergence protocol protocol data unit that reached a threshold number of retransmissions at a radio link control entity; and in response to the determining: signaling from the radio link control entity to a control sublayer that the number of retransmissions based on a duplicate packet data convergence protocol protocol data unit that reached the threshold number of retransmissions, wherein the control sublayer comprises a radio resource control sublayer; and based at least on the threshold number of retransmissions being reached, preventing a trigger of at least one of a radio link failure at the control sublayer. 
Ai from the same or similar fields of endeavor teaches: determining that number of retransmissions based on a duplicate packet data convergence protocol protocol data unit that reached a threshold number of retransmissions at a radio link control entity; and in response to the determining: signaling from the radio link control entity to a control sublayer that the number of retransmissions based on a duplicate packet data convergence protocol protocol data unit that reached the threshold number of retransmissions, wherein the control sublayer comprises a radio resource control sublayer; and based at least on the threshold number of retransmissions being reached, preventing a trigger of at least one of a radio link failure at the control sublayer. (Ai, translation, paragraph 92-97, “Step 501, the number of RLC PDU retransmissions in the RLC entity in the confirmation mode reaches the maximum number of retransmissions; Step 502, the RLC layer notifies the RRC layer that the RLC reaches the maximum number of retransmissions, and reports the logical channel ID corresponding to the event at the same time; Step 503, the RRC layer starts the RLF detection timer; Step 504, before the RLF detection timer times out, if the number of retransmissions of the RLC PDUs in other RLC entities reaches the maximum number of retransmissions, step 505 is performed, otherwise, the process ends; Step 505, the RLC notifies the RRC layer that the number of retransmissions of the RLC PDUs in the other RLC entities reaches the maximum number of retransmissions, and simultaneously reports the logical channel IDs corresponding to the other RLC entities in the event; Step 506, the RRC layer stops the RLF detection timer and starts the RLF processing flow.”; “otherwise, the process ends” means RRC layer not trigger RLF processing; RLC PDUs are clearly duplicates RLC PDUs for two reasons, one is a retransmitted RLC PDU is itself a duplicate RLC PDU, another is that the phrase “the RLC PDUs in the other RLC entities” indicates that the same RLC PDUs are transmitted via multiple RLC entities; RLC PDU clearly includes PDCP PDU as already discussed by Kilinc)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ai into Kilinc, since Kilinc suggests a technique for communicating RLC PDUs (each of which include a PDCP PDU), and Ai suggests the beneficial way of determining whether or not to trigger an RLF process based on the number of retransmissions of the RLC PDUs in one or more RLC entities reaches the maximum number of retransmissions to more accurately detect radio link failure (Ai, paragraph 15) in the analogous art of communication.

For claim 48. Kilinc and Ai disclose all the limitations of claim 46, and Kilinc further teaches: wherein the different transmission paths comprise at least one of a carrier aggregation or multi-connectivity. (Kilinc, fig 2, paragraph 45-65, “According to embodiments of the disclosure, the PDCP entity 50 may be configured to provide duplication of packets for transmission over multiple carriers, in order to increase the reliability of transmissions… Thus, the PDCP entity 50 receives a PDCP SDU (called PDCP SDU1 in the illustration), and encapsulates PDCP SDU1 into PDCP PDUs (called PDCP PDU1) which are duplicates of each other… the term “duplicate” should be understood to mean, and would be understood by the skilled person to mean, that a data packet is substantially duplicated. For example, a data packet and its duplicate may comprise identical data (i.e. payload), but different control information (e.g. header)… PDCP PDU1 and its duplicate are passed from the PDCP entity PDCP entity 50, respectively, to a first entity 52 and a second entity 54 in the RLC layer (hereinafter, first RLC entity 52 and second RLC entity 54), which is a lower layer than the PDCP layer in the protocol stack. Thus one PDU is passed to the first RLC entity 52, and the other is passed to the second RLC entity 54… Thus, according to embodiments of the disclosure, each RLC entity 52, 54 transfers its respective PDCP PDU (which may be repackaged or encapsulated with additional data) to an entity 56 in the MAC layer (hereinafter the MAC entity 56), which is a lower layer than the RLC layer in the protocol stack. The data may be passed to the MAC entity 56 as respective RLC PDUs (which may not be duplicates of each other owing to being packaged with different data) via respective logical channels. Thus the first RLC entity 52 passes a first RLC PDU to the MAC entity 56 via a first logical channel, while the second RLC entity 54 passes a second RLC PDU to the MAC entity 56 via a second logical channel. It should be noted that in general each RLC entity may handle data for multiple different logical channels… According to embodiments of the disclosure, in order to achieve the reliability gains anticipated by duplication of PDCP data, it is required that data associated with the first logical channel (i.e. that from the first RLC entity 52) is transmitted over a different radio carrier than data associated with the second logical channel (i.e. that from the second RLC entity 54)… Thus, in the illustrated embodiment, data packets containing the duplicated data are passed to the MAC entity 56. The MAC layer is responsible for carrier aggregation, and particularly the scheduling of data for transmission over multiple aggregated carriers.”)

For claim 49. Kilinc and Ai disclose all the limitations of claims 46, and Kilinc further teaches: wherein a packet data convergence protocol sublayer and a radio link control sublayer are used for uplink transmissions by a mobile device. (Kilinc, fig 2, paragraph 45-65, “FIG. 2 illustrates a protocol stack by which the wireless terminal 16 is operable to communicate with the network 10 (and particularly the radio access nodes 12, 14)… According to embodiments of the disclosure, the PDCP entity 50 may be configured to provide duplication of packets for transmission over multiple carriers, in order to increase the reliability of transmissions… Thus, the PDCP entity 50 receives a PDCP SDU (called PDCP SDU1 in the illustration), and encapsulates PDCP SDU1 into PDCP PDUs (called PDCP PDU1) which are duplicates of each other… the term “duplicate” should be understood to mean, and would be understood by the skilled person to mean, that a data packet is substantially duplicated. For example, a data packet and its duplicate may comprise identical data (i.e. payload), but different control information (e.g. header)… PDCP PDU1 and its duplicate are passed from the PDCP entity PDCP entity 50, respectively, to a first entity 52 and a second entity 54 in the RLC layer (hereinafter, first RLC entity 52 and second RLC entity 54), which is a lower layer than the PDCP layer in the protocol stack. Thus one PDU is passed to the first RLC entity 52, and the other is passed to the second RLC entity 54… Thus, according to embodiments of the disclosure, each RLC entity 52, 54 transfers its respective PDCP PDU (which may be repackaged or encapsulated with additional data) to an entity 56 in the MAC layer (hereinafter the MAC entity 56), which is a lower layer than the RLC layer in the protocol stack. The data may be passed to the MAC entity 56 as respective RLC PDUs (which may not be duplicates of each other owing to being packaged with different data) via respective logical channels. Thus the first RLC entity 52 passes a first RLC PDU to the MAC entity 56 via a first logical channel, while the second RLC entity 54 passes a second RLC PDU to the MAC entity 56 via a second logical channel. It should be noted that in general each RLC entity may handle data for multiple different logical channels… According to embodiments of the disclosure, in order to achieve the reliability gains anticipated by duplication of PDCP data, it is required that data associated with the first logical channel (i.e. that from the first RLC entity 52) is transmitted over a different radio carrier than data associated with the second logical channel (i.e. that from the second RLC entity 54).”; also see paragraph 43-44, “In one particular embodiment of the disclosure, the wireless terminal 16 aggregates a plurality of carriers for communication with a single radio access node, e.g. the radio access node 12. The carriers may be used for the transmission of uplink signals, downlink signals, or both uplink and downlink signals.”; paragraph 35, “Although the description is given for a wireless terminal, or user equipment (UE), it should be understood by the skilled in the art that “UE” is a non-limiting term comprising any mobile or wireless device, terminal or node equipped with a radio interface allowing for at least one of: transmitting signals in uplink (UL) and receiving and/or measuring signals in downlink (DL).”)

For claim 50. Kilinc and Ai disclose all the limitations of claims 46, and however Kilinc doesn’t teach: wherein the threshold number of retransmissions is based on a maximum number of retransmissions determined by the mobile device, and wherein the number of retransmissions are performed by a radio link control sublayer. 
Ai from the same or similar fields of endeavor teaches: wherein the threshold number of retransmissions is based on a maximum number of retransmissions determined by the mobile device, and wherein the number of retransmissions are performed by a radio link control sublayer. (Ai, translation, paragraph 92-97, “Step 501, the number of RLC PDU retransmissions in the RLC entity in the confirmation mode reaches the maximum number of retransmissions; Step 502, the RLC layer notifies the RRC layer that the RLC reaches the maximum number of retransmissions, and reports the logical channel ID corresponding to the event at the same time; Step 503, the RRC layer starts the RLF detection timer; Step 504, before the RLF detection timer times out, if the number of retransmissions of the RLC PDUs in other RLC entities reaches the maximum number of retransmissions, step 505 is performed, otherwise, the process ends; Step 505, the RLC notifies the RRC layer that the number of retransmissions of the RLC PDUs in the other RLC entities reaches the maximum number of retransmissions, and simultaneously reports the logical channel IDs corresponding to the other RLC entities in the event; Step 506, the RRC layer stops the RLF detection timer and starts the RLF processing flow.”; implicit that the maximum number of retransmissions is determined by the apparatus since without determining the maximum number of retransmissions, the apparatus cannot know that the number of RLC PDU retransmissions in the RLC entity reaches the maximum number of retransmissions; also see paragraph 11, “If the radio channel quality of the CC is not ideal, it may cause the RLC PDU to fail to retransmit multiple times and reach the maximum number of RLC retransmissions set by the system.”; alternatively, also see paragraph 69, “the RLC PDU retransmission times in the RLC entity in the confirmation mode reaches the maximum retransmission times set by the system”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ai into Kilinc, since Kilinc suggests a technique for communicating RLC PDUs (each of which include a PDCP PDU), and Ai suggests the beneficial way of determining a maximum number of retransmissions and determining whether or not to trigger an RLF process based on the number of retransmissions of the RLC PDUs in one or more RLC entities reaches the maximum number of retransmissions to more accurately detect radio link failure (Ai, paragraph 15) in the analogous art of communication.

For claim 61. Kilinc and Ai disclose all the limitations of claim 46, however Kilinc doesn’t teach: wherein preventing the trigger of the radio link failure at the control sublayer comprises preventing the trigger of the radio link failure at the control sublayer for a whole bearer that uses duplication at a packet data convergence protocol sublayer. 
Ai from the same or similar fields of endeavor teaches: wherein preventing the trigger of the radio link failure at the control sublayer comprises preventing the trigger of the radio link failure at the control sublayer for a whole bearer that uses duplication at a packet data convergence protocol sublayer. (Ai, translation, paragraph 92-97, “Step 501, the number of RLC PDU retransmissions in the RLC entity in the confirmation mode reaches the maximum number of retransmissions; Step 502, the RLC layer notifies the RRC layer that the RLC reaches the maximum number of retransmissions, and reports the logical channel ID corresponding to the event at the same time; Step 503, the RRC layer starts the RLF detection timer; Step 504, before the RLF detection timer times out, if the number of retransmissions of the RLC PDUs in other RLC entities reaches the maximum number of retransmissions, step 505 is performed, otherwise, the process ends; Step 505, the RLC notifies the RRC layer that the number of retransmissions of the RLC PDUs in the other RLC entities reaches the maximum number of retransmissions, and simultaneously reports the logical channel IDs corresponding to the other RLC entities in the event; Step 506, the RRC layer stops the RLF detection timer and starts the RLF processing flow.”; “otherwise, the process ends” means RRC layer not trigger RLF processing; RLC PDUs are clearly duplicates RLC PDUs for two reasons, one is a retransmitted RLC PDU is itself a duplicate RLC PDU, another is that the phrase “the RLC PDUs in the other RLC entities” indicates that the same RLC PDUs are transmitted via multiple RLC entities; clearly RLF processing is not trigger for the whole bearer (multiple logical channels) that carry retransmitted (duplicate) RLC PDU; retransmitted (duplicate) RLC PDU data are from PDCP layer as already discussed in Kilinc)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ai into Kilinc, since Kilinc suggests a technique for communicating RLC PDUs (each of which include a PDCP PDU), and Ai suggests the beneficial way of determining whether or not to trigger an RLF process for multiple logical channels (whole bearer) based on the number of retransmissions of the RLC PDUs in one or more RLC entities reaches the maximum number of retransmissions to more accurately detect radio link failure (Ai, paragraph 15) in the analogous art of communication.

For claim 62. Kilinc and Ai disclose all the limitations of claim 41, however Kilinc doesn’t teach: wherein preventing the trigger of the radio link failure at the control sublayer comprises preventing the trigger of the radio link failure at the control sublayer for a whole bearer that uses duplication at a packet data convergence protocol sublayer. 
Ai from the same or similar fields of endeavor teaches: wherein preventing the trigger of the radio link failure at the control sublayer comprises preventing the trigger of the radio link failure at the control sublayer for a whole bearer that uses duplication at a packet data convergence protocol sublayer. (Ai, translation, paragraph 92-97, “Step 501, the number of RLC PDU retransmissions in the RLC entity in the confirmation mode reaches the maximum number of retransmissions; Step 502, the RLC layer notifies the RRC layer that the RLC reaches the maximum number of retransmissions, and reports the logical channel ID corresponding to the event at the same time; Step 503, the RRC layer starts the RLF detection timer; Step 504, before the RLF detection timer times out, if the number of retransmissions of the RLC PDUs in other RLC entities reaches the maximum number of retransmissions, step 505 is performed, otherwise, the process ends; Step 505, the RLC notifies the RRC layer that the number of retransmissions of the RLC PDUs in the other RLC entities reaches the maximum number of retransmissions, and simultaneously reports the logical channel IDs corresponding to the other RLC entities in the event; Step 506, the RRC layer stops the RLF detection timer and starts the RLF processing flow.”; “otherwise, the process ends” means RRC layer not trigger RLF processing; RLC PDUs are clearly duplicates RLC PDUs for two reasons, one is a retransmitted RLC PDU is itself a duplicate RLC PDU, another is that the phrase “the RLC PDUs in the other RLC entities” indicates that the same RLC PDUs are transmitted via multiple RLC entities; clearly RLF processing is not trigger for the whole bearer (multiple logical channels) that carry retransmitted (duplicate) RLC PDU; retransmitted (duplicate) RLC PDU data are from PDCP layer as already discussed in Kilinc)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ai into Kilinc, since Kilinc suggests a technique for communicating RLC PDUs (each of which include a PDCP PDU), and Ai suggests the beneficial way of determining whether or not to trigger an RLF process for multiple logical channels (whole bearer) based on the number of retransmissions of the RLC PDUs in one or more RLC entities reaches the maximum number of retransmissions to more accurately detect radio link failure (Ai, paragraph 15) in the analogous art of communication.

For claim 63. Kilinc teaches: A non-transitory computer-readable medium storing program code, the program code configured to, when executed by at least one processor, (Kilinc, fig 5, paragraph 90-95) cause an apparatus at least to: 
configure a packet data convergence protocol sublayer to duplicate a protocol data unit (PDU) such that the same packet data convergence protocol protocol data unit is sent via two or more different radio link control entities of a radio link using at least one of different transmission paths or different logical channels; (Kilinc, fig 2, paragraph 45-65, “According to embodiments of the disclosure, the PDCP entity 50 may be configured to provide duplication of packets for transmission over multiple carriers, in order to increase the reliability of transmissions… Thus, the PDCP entity 50 receives a PDCP SDU (called PDCP SDU1 in the illustration), and encapsulates PDCP SDU1 into PDCP PDUs (called PDCP PDU1) which are duplicates of each other… the term “duplicate” should be understood to mean, and would be understood by the skilled person to mean, that a data packet is substantially duplicated. For example, a data packet and its duplicate may comprise identical data (i.e. payload), but different control information (e.g. header)… PDCP PDU1 and its duplicate are passed from the PDCP entity PDCP entity 50, respectively, to a first entity 52 and a second entity 54 in the RLC layer (hereinafter, first RLC entity 52 and second RLC entity 54), which is a lower layer than the PDCP layer in the protocol stack. Thus one PDU is passed to the first RLC entity 52, and the other is passed to the second RLC entity 54… Thus, according to embodiments of the disclosure, each RLC entity 52, 54 transfers its respective PDCP PDU (which may be repackaged or encapsulated with additional data) to an entity 56 in the MAC layer (hereinafter the MAC entity 56), which is a lower layer than the RLC layer in the protocol stack. The data may be passed to the MAC entity 56 as respective RLC PDUs (which may not be duplicates of each other owing to being packaged with different data) via respective logical channels. Thus the first RLC entity 52 passes a first RLC PDU to the MAC entity 56 via a first logical channel, while the second RLC entity 54 passes a second RLC PDU to the MAC entity 56 via a second logical channel. It should be noted that in general each RLC entity may handle data for multiple different logical channels… According to embodiments of the disclosure, in order to achieve the reliability gains anticipated by duplication of PDCP data, it is required that data associated with the first logical channel (i.e. that from the first RLC entity 52) is transmitted over a different radio carrier than data associated with the second logical channel (i.e. that from the second RLC entity 54).”)
Kilinc doesn’t teach: determine that number of retransmissions based on a duplicate packet data convergence protocol protocol data unit that reached a threshold number of retransmissions at a radio link control entity; and in response to the determining: signal from the radio link control entity to a control sublayer that the number of retransmissions based on the duplicate packet data convergence protocol protocol data unit that reached the threshold number of retransmissions, wherein the control sublayer comprises a radio resource control sublayer; and based at least on the threshold number of retransmissions being reached, prevent a trigger of at least one of a radio link failure at the control sublayer. 
Ai from the same or similar fields of endeavor teaches: determine that number of retransmissions based on a duplicate packet data convergence protocol protocol data unit that reached a threshold number of retransmissions at a radio link control entity; and in response to the determining: signal from the radio link control entity to a control sublayer that the number of retransmissions based on the duplicate packet data convergence protocol protocol data unit that reached the threshold number of retransmissions, wherein the control sublayer comprises a radio resource control sublayer; and based at least on the threshold number of retransmissions being reached, prevent a trigger of at least one of a radio link failure at the control sublayer. (Ai, translation, paragraph 92-97, “Step 501, the number of RLC PDU retransmissions in the RLC entity in the confirmation mode reaches the maximum number of retransmissions; Step 502, the RLC layer notifies the RRC layer that the RLC reaches the maximum number of retransmissions, and reports the logical channel ID corresponding to the event at the same time; Step 503, the RRC layer starts the RLF detection timer; Step 504, before the RLF detection timer times out, if the number of retransmissions of the RLC PDUs in other RLC entities reaches the maximum number of retransmissions, step 505 is performed, otherwise, the process ends; Step 505, the RLC notifies the RRC layer that the number of retransmissions of the RLC PDUs in the other RLC entities reaches the maximum number of retransmissions, and simultaneously reports the logical channel IDs corresponding to the other RLC entities in the event; Step 506, the RRC layer stops the RLF detection timer and starts the RLF processing flow.”; “otherwise, the process ends” means RRC layer not trigger RLF processing; RLC PDUs are clearly duplicates RLC PDUs for two reasons, one is a retransmitted RLC PDU is itself a duplicate RLC PDU, another is that the phrase “the RLC PDUs in the other RLC entities” indicates that the same RLC PDUs are transmitted via multiple RLC entities; RLC PDU clearly includes PDCP PDU as already discussed by Kilinc)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ai into Kilinc, since Kilinc suggests a technique for communicating RLC PDUs (each of which include a PDCP PDU), and Ai suggests the beneficial way of determining whether or not to trigger an RLF process based on the number of retransmissions of the RLC PDUs in one or more RLC entities reaches the maximum number of retransmissions to more accurately detect radio link failure (Ai, paragraph 15) in the analogous art of communication.

For claim 65. Kilinc and Ai disclose all the limitations of claim 63, and Kilinc further teaches: wherein the different transmission paths comprise at least one of a carrier aggregation or multi-connectivity. (Kilinc, fig 2, paragraph 45-65, “According to embodiments of the disclosure, the PDCP entity 50 may be configured to provide duplication of packets for transmission over multiple carriers, in order to increase the reliability of transmissions… Thus, the PDCP entity 50 receives a PDCP SDU (called PDCP SDU1 in the illustration), and encapsulates PDCP SDU1 into PDCP PDUs (called PDCP PDU1) which are duplicates of each other… the term “duplicate” should be understood to mean, and would be understood by the skilled person to mean, that a data packet is substantially duplicated. For example, a data packet and its duplicate may comprise identical data (i.e. payload), but different control information (e.g. header)… PDCP PDU1 and its duplicate are passed from the PDCP entity PDCP entity 50, respectively, to a first entity 52 and a second entity 54 in the RLC layer (hereinafter, first RLC entity 52 and second RLC entity 54), which is a lower layer than the PDCP layer in the protocol stack. Thus one PDU is passed to the first RLC entity 52, and the other is passed to the second RLC entity 54… Thus, according to embodiments of the disclosure, each RLC entity 52, 54 transfers its respective PDCP PDU (which may be repackaged or encapsulated with additional data) to an entity 56 in the MAC layer (hereinafter the MAC entity 56), which is a lower layer than the RLC layer in the protocol stack. The data may be passed to the MAC entity 56 as respective RLC PDUs (which may not be duplicates of each other owing to being packaged with different data) via respective logical channels. Thus the first RLC entity 52 passes a first RLC PDU to the MAC entity 56 via a first logical channel, while the second RLC entity 54 passes a second RLC PDU to the MAC entity 56 via a second logical channel. It should be noted that in general each RLC entity may handle data for multiple different logical channels… According to embodiments of the disclosure, in order to achieve the reliability gains anticipated by duplication of PDCP data, it is required that data associated with the first logical channel (i.e. that from the first RLC entity 52) is transmitted over a different radio carrier than data associated with the second logical channel (i.e. that from the second RLC entity 54)… Thus, in the illustrated embodiment, data packets containing the duplicated data are passed to the MAC entity 56. The MAC layer is responsible for carrier aggregation, and particularly the scheduling of data for transmission over multiple aggregated carriers.”)

For claim 66. Kilinc and Ai disclose all the limitations of claim 63, and Kilinc further teaches: wherein the apparatus comprises a mobile device, (Kilinc, fig 5, paragraph 35, 90-95) and wherein the program code configured Io cause the mobile device to use a packet data convergence protocol sublayer and the radio link control sublayer for uplink transmissions. (Kilinc, fig 2, paragraph 45-65, “FIG. 2 illustrates a protocol stack by which the wireless terminal 16 is operable to communicate with the network 10 (and particularly the radio access nodes 12, 14)… According to embodiments of the disclosure, the PDCP entity 50 may be configured to provide duplication of packets for transmission over multiple carriers, in order to increase the reliability of transmissions… Thus, the PDCP entity 50 receives a PDCP SDU (called PDCP SDU1 in the illustration), and encapsulates PDCP SDU1 into PDCP PDUs (called PDCP PDU1) which are duplicates of each other… the term “duplicate” should be understood to mean, and would be understood by the skilled person to mean, that a data packet is substantially duplicated. For example, a data packet and its duplicate may comprise identical data (i.e. payload), but different control information (e.g. header)… PDCP PDU1 and its duplicate are passed from the PDCP entity PDCP entity 50, respectively, to a first entity 52 and a second entity 54 in the RLC layer (hereinafter, first RLC entity 52 and second RLC entity 54), which is a lower layer than the PDCP layer in the protocol stack. Thus one PDU is passed to the first RLC entity 52, and the other is passed to the second RLC entity 54… Thus, according to embodiments of the disclosure, each RLC entity 52, 54 transfers its respective PDCP PDU (which may be repackaged or encapsulated with additional data) to an entity 56 in the MAC layer (hereinafter the MAC entity 56), which is a lower layer than the RLC layer in the protocol stack. The data may be passed to the MAC entity 56 as respective RLC PDUs (which may not be duplicates of each other owing to being packaged with different data) via respective logical channels. Thus the first RLC entity 52 passes a first RLC PDU to the MAC entity 56 via a first logical channel, while the second RLC entity 54 passes a second RLC PDU to the MAC entity 56 via a second logical channel. It should be noted that in general each RLC entity may handle data for multiple different logical channels… According to embodiments of the disclosure, in order to achieve the reliability gains anticipated by duplication of PDCP data, it is required that data associated with the first logical channel (i.e. that from the first RLC entity 52) is transmitted over a different radio carrier than data associated with the second logical channel (i.e. that from the second RLC entity 54).”; also see paragraph 43-44, “In one particular embodiment of the disclosure, the wireless terminal 16 aggregates a plurality of carriers for communication with a single radio access node, e.g. the radio access node 12. The carriers may be used for the transmission of uplink signals, downlink signals, or both uplink and downlink signals.”)

For claim 67. Kilinc and Ai disclose all the limitations of claim 63, however Kilinc doesn’t teach: wherein the threshold number of retransmissions is based on a maximum number of retransmissions determined by the apparatus, and wherein the number of retransmissions are performed by the radio link control sublayer. 
Ai from the same or similar fields of endeavor teaches: wherein the threshold number of retransmissions is based on a maximum number of retransmissions determined by the apparatus, and wherein the number of retransmissions are performed by the radio link control sublayer. (Ai, translation, paragraph 92-97, “Step 501, the number of RLC PDU retransmissions in the RLC entity in the confirmation mode reaches the maximum number of retransmissions; Step 502, the RLC layer notifies the RRC layer that the RLC reaches the maximum number of retransmissions, and reports the logical channel ID corresponding to the event at the same time; Step 503, the RRC layer starts the RLF detection timer; Step 504, before the RLF detection timer times out, if the number of retransmissions of the RLC PDUs in other RLC entities reaches the maximum number of retransmissions, step 505 is performed, otherwise, the process ends; Step 505, the RLC notifies the RRC layer that the number of retransmissions of the RLC PDUs in the other RLC entities reaches the maximum number of retransmissions, and simultaneously reports the logical channel IDs corresponding to the other RLC entities in the event; Step 506, the RRC layer stops the RLF detection timer and starts the RLF processing flow.”; implicit that the maximum number of retransmissions is determined by the apparatus since without determining the maximum number of retransmissions, the apparatus cannot know that the number of RLC PDU retransmissions in the RLC entity reaches the maximum number of retransmissions; also see paragraph 11, “If the radio channel quality of the CC is not ideal, it may cause the RLC PDU to fail to retransmit multiple times and reach the maximum number of RLC retransmissions set by the system.”; alternatively, also see paragraph 69, “the RLC PDU retransmission times in the RLC entity in the confirmation mode reaches the maximum retransmission times set by the system”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ai into Kilinc, since Kilinc suggests a technique for communicating RLC PDUs (each of which include a PDCP PDU), and Ai suggests the beneficial way of determining a maximum number of retransmissions and determining whether or not to trigger an RLF process based on the number of retransmissions of the RLC PDUs in one or more RLC entities reaches the maximum number of retransmissions to more accurately detect radio link failure (Ai, paragraph 15) in the analogous art of communication.

For claim 68. Kilinc and Ai disclose all the limitations of claim 63, however Kilinc doesn’t teach: wherein preventing the trigger of the radio link failure at the control sublayer comprises preventing the trigger of the radio link failure at the control sublayer for a whole bearer that uses duplication at a packet data convergence protocol sublayer. 
Ai from the same or similar fields of endeavor teaches: wherein preventing the trigger of the radio link failure at the control sublayer comprises preventing the trigger of the radio link failure at the control sublayer for a whole bearer that uses duplication at a packet data convergence protocol sublayer. (Ai, translation, paragraph 92-97, “Step 501, the number of RLC PDU retransmissions in the RLC entity in the confirmation mode reaches the maximum number of retransmissions; Step 502, the RLC layer notifies the RRC layer that the RLC reaches the maximum number of retransmissions, and reports the logical channel ID corresponding to the event at the same time; Step 503, the RRC layer starts the RLF detection timer; Step 504, before the RLF detection timer times out, if the number of retransmissions of the RLC PDUs in other RLC entities reaches the maximum number of retransmissions, step 505 is performed, otherwise, the process ends; Step 505, the RLC notifies the RRC layer that the number of retransmissions of the RLC PDUs in the other RLC entities reaches the maximum number of retransmissions, and simultaneously reports the logical channel IDs corresponding to the other RLC entities in the event; Step 506, the RRC layer stops the RLF detection timer and starts the RLF processing flow.”; “otherwise, the process ends” means RRC layer not trigger RLF processing; RLC PDUs are clearly duplicates RLC PDUs for two reasons, one is a retransmitted RLC PDU is itself a duplicate RLC PDU, another is that the phrase “the RLC PDUs in the other RLC entities” indicates that the same RLC PDUs are transmitted via multiple RLC entities; clearly RLF processing is not trigger for the whole bearer (multiple logical channels) that carry retransmitted (duplicate) RLC PDU; retransmitted (duplicate) RLC PDU data are from PDCP layer as already discussed in Kilinc)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ai into Kilinc, since Kilinc suggests a technique for communicating RLC PDUs (each of which include a PDCP PDU), and Ai suggests the beneficial way of determining whether or not to trigger an RLF process for multiple logical channels (whole bearer) based on the number of retransmissions of the RLC PDUs in one or more RLC entities reaches the maximum number of retransmissions to more accurately detect radio link failure (Ai, paragraph 15) in the analogous art of communication.

Claims 42, 47, 64 are rejected under 35 U.S.C. 103 as being unpatentable over Kilinc, US 2020/0007281 in view of Ai, 102104892 and Horn, US 2016/0057585.

For claim 42. Kilinc and Ai disclose all the limitations of claim 41, however Kilinc doesn’t teach: wherein the at least one memory including the computer program code is configured with the at least one processor to cause the apparatus to: receive an indication that indicates at least one packet data convergence protocol protocol data unit has been successfully delivered via one of the two or more carriers; and in response to receiving the indication, instruct to discard at least one other packet data convergence protocol duplicates over at least one carrier other than the one of two or more carriers with successful delivery.
Horn from the same or similar fields of endeavor teaches: wherein the at least one memory including the computer program code is configured with the at least one processor to cause the apparatus (Horn, fig 14, paragraph 121-125) to: receive an indication that indicates at least one packet data convergence protocol protocol data unit has been successfully delivered via one of the two or more carriers; and in response to receiving the indication, instruct to discard at least one other packet data convergence protocol duplicates over at least one carrier other than the one of two or more carriers with successful delivery. (Horn, fig 12, paragraph 111-116, “For example, a BS may determine to split a data flow at the PDCP layer and send duplicate PDCP packets for the data flow via multiple connections… According to certain aspects of the present disclosure, the BS may receive a status report indicating data which has been received. For example, a BS may receive a status report indicating particular packets have been received by a UE. In an aspect, the status report may comprise a PDCP status report or an RLC status report. In another aspect, the status report indicates the data has been received on a first connection of the plurality of connections, and the BS ceases forwarding the data on other connections of the plurality of connections.”; please notes, even though a base station is described here, it’s clear that it can also be an UE since paragraph 82-83 states “As described above, when a UE is connected to a core network via multi-connectivity (e.g., dual connectivity), data for a bearer may be transmitted to or from the UE via the MeNB or the SeNB. According to certain aspects of the present disclosure, for certain mission critical services, in order to help ensure data delivery reliability requirements (e.g., packet loss, latency requirements, or QoS requirements) are met, a UE may be configured to send the same duplicate packet to both the MeNB and SeNB. By sending duplicate packets to both the MeNB and the SeNB, the probability of successful and timely delivery of the packet, to core network servers for example, may be increased. Similarly, downlink packets for certain services may also be duplicated and sent to the UE via both the MeNB and SeNB.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Horn into Kilinc and Ai, since Kilinc suggests a technique for communicating duplicate PDCP packets on multiple connections, and Horn suggests the beneficial way of when receiving information indicating that such PDCP packets had been received on one connection of the multiple connections to stop communicating the PDCP packets on other connections of the multiple connections (Horn, fig 12, paragraph 111-116) to conserve network resources in the analogous art of communication.

For claim 47. Kilinc and Ai disclose all the limitations of claim 46, however Kilinc doesn’t teach: comprising: receiving an indication that indicates at least one packet data convergence protocol protocol data unit has been successfully delivered via one of the two or more carriers; and in response to receiving the indication, instructing to discard at least one other packet data convergence protocol duplicates over at least one carrier other than the one of two or more carriers with successful delivery.
Horn from the same or similar fields of endeavor teaches: comprising: receiving an indication that indicates at least one packet data convergence protocol protocol data unit has been successfully delivered via one of the two or more carriers; and in response to receiving the indication, instructing to discard at least one other packet data convergence protocol duplicates over at least one carrier other than the one of two or more carriers with successful delivery. (Horn, fig 12, paragraph 111-116, “For example, a BS may determine to split a data flow at the PDCP layer and send duplicate PDCP packets for the data flow via multiple connections… According to certain aspects of the present disclosure, the BS may receive a status report indicating data which has been received. For example, a BS may receive a status report indicating particular packets have been received by a UE. In an aspect, the status report may comprise a PDCP status report or an RLC status report. In another aspect, the status report indicates the data has been received on a first connection of the plurality of connections, and the BS ceases forwarding the data on other connections of the plurality of connections.”; please notes, even though a base station is described here, it’s clear that it can also be an UE since paragraph 82-83 states “As described above, when a UE is connected to a core network via multi-connectivity (e.g., dual connectivity), data for a bearer may be transmitted to or from the UE via the MeNB or the SeNB. According to certain aspects of the present disclosure, for certain mission critical services, in order to help ensure data delivery reliability requirements (e.g., packet loss, latency requirements, or QoS requirements) are met, a UE may be configured to send the same duplicate packet to both the MeNB and SeNB. By sending duplicate packets to both the MeNB and the SeNB, the probability of successful and timely delivery of the packet, to core network servers for example, may be increased. Similarly, downlink packets for certain services may also be duplicated and sent to the UE via both the MeNB and SeNB.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Horn into Kilinc and Ai, since Kilinc suggests a technique for communicating duplicate PDCP packets on multiple connections, and Horn suggests the beneficial way of when receiving information indicating that such PDCP packets had been received on one connection of the multiple connections to stop communicating the PDCP packets on other connections of the multiple connections (Horn, fig 12, paragraph 111-116) to conserve network resources in the analogous art of communication.

For claim 64. Kilinc and Ai disclose all the limitations of claim 63, however Kilinc doesn’t teach: causing the apparatus to: receive an indication that indicates at least one packet data convergence protocol protocol data unit has been successfully delivered via one of the two or more carriers: and in response to receiving the indication, instruct to discard at least one other packet data convergence protocol duplicates over at least one carrier other than the one of two or more carriers with successful delivery.
Horn from the same or similar fields of endeavor teaches: causing the apparatus to: receive an indication that indicates at least one packet data convergence protocol protocol data unit has been successfully delivered via one of the two or more carriers: and in response to receiving the indication, instruct to discard at least one other packet data convergence protocol duplicates over at least one carrier other than the one of two or more carriers with successful delivery. (Horn, fig 12, paragraph 111-116, “For example, a BS may determine to split a data flow at the PDCP layer and send duplicate PDCP packets for the data flow via multiple connections… According to certain aspects of the present disclosure, the BS may receive a status report indicating data which has been received. For example, a BS may receive a status report indicating particular packets have been received by a UE. In an aspect, the status report may comprise a PDCP status report or an RLC status report. In another aspect, the status report indicates the data has been received on a first connection of the plurality of connections, and the BS ceases forwarding the data on other connections of the plurality of connections.”; please notes, even though a base station is described here, it’s clear that it can also be an UE since paragraph 82-83 states “As described above, when a UE is connected to a core network via multi-connectivity (e.g., dual connectivity), data for a bearer may be transmitted to or from the UE via the MeNB or the SeNB. According to certain aspects of the present disclosure, for certain mission critical services, in order to help ensure data delivery reliability requirements (e.g., packet loss, latency requirements, or QoS requirements) are met, a UE may be configured to send the same duplicate packet to both the MeNB and SeNB. By sending duplicate packets to both the MeNB and the SeNB, the probability of successful and timely delivery of the packet, to core network servers for example, may be increased. Similarly, downlink packets for certain services may also be duplicated and sent to the UE via both the MeNB and SeNB.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Horn into Kilinc and Ai, since Kilinc suggests a technique for communicating duplicate PDCP packets on multiple connections, and Horn suggests the beneficial way of when receiving information indicating that such PDCP packets had been received on one connection of the multiple connections to stop communicating the PDCP packets on other connections of the multiple connections (Horn, fig 12, paragraph 111-116) to conserve network resources in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462